Citation Nr: 1422430	
Decision Date: 05/19/14    Archive Date: 05/29/14

DOCKET NO.  10-25 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a higher initial rating for service-connected multifocal partially calcified pleural plaques, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from December 1956 to March 1960, and from April 1961 to April 1965.

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2009 decision by the RO in Waco, Texas that granted service connection and a 30 percent rating for multifocal partially calcified pleural plaques (claimed as a lung problem related to asbestos), and denied service connection for bilateral hearing loss and tinnitus. 

A personal hearing was held at the RO in August 2013 before the undersigned acting Veterans Law Judge (VLJ) of the Board, and a transcript of this hearing is of record.

Additional evidence was received from the Veteran in August 2013, December 2013 and January 2014.  As the Veteran has waived initial RO review of this evidence, the Board will consider it.  38 C.F.R. § 20.1304.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to a higher rating for the service-connected lung disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current bilateral hearing loss was incurred during his military service.

2.  There is an approximate balance of evidence for and against the claim as to whether the Veteran's current tinnitus was incurred during his military service.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in his favor, the Veteran's bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2013).

2.  Resolving all reasonable doubt in his favor, the Veteran's tinnitus was incurred during active service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  However, no further discussion of these provisions is necessary in this case in light of the complete grant of the claims for entitlement to service connection for bilateral hearing loss and tinnitus.



Governing Statutes and Regulations

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Aside from having supporting medical nexus evidence establishing the required linkage between the currently claimed disability and service, a Veteran may establish chronicity of disease or injury in service by alternatively showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only if he has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The essence of 38 C.F.R. § 3.303(b) is continuous symptoms, not continuous treatment for them.  See Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  These specific diseases listed in § 3.309(a) also may be presumed to have been incurred in service if manifested to the required minimum compensable degree of at least 10-percent disabling within the initial post-service year.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.309(a).  Sensorineural hearing loss, as an organic disease of the nervous system, is such a disease, but tinnitus is not one of these listed chronic diseases. 

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Thus, medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

For purposes of applying the laws administered by VA, impaired hearing will only be considered to be a ratable disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels or greater; or when the auditory threshold for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  That said, to establish entitlement to service connection, it is not required that a hearing loss disability by these standards of 38 C.F.R. § 3.385 be demonstrated during service, including at time of separation, although a hearing loss disability by these standards must be currently present, and service connection is possible if this current hearing loss disability can be adequately linked to service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).

A review of the evidence reflects that the Veteran has a current bilateral hearing loss disability pursuant to 38 C.F.R. § 3.385, and a current diagnosis of tinnitus, as demonstrated on VA audiological examination in November 2012.  Consequently, the determinative issue is whether or not these disabilities are attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or a disease incurred in service.").

The Veteran's DD Forms 214 reflect that he served in the U.S. Navy, and his primary military occupational specialty (MOS) was that of a maintenance man and mechanic.  After a review of all of the evidence of record, including the Veteran's service personnel records, and his statements and testimony, the Board finds that his military service is consistent with intermittent noise exposure.

There is no medical evidence of complaints or treatment of hearing loss until many decades after his separation from service in 1965.

A September 2002 private medical record from Dr. M. reflects that the Veteran reported that after service, he worked in paper mills and electrical units.

In his original June 2009 claim for service connection for bilateral hearing loss and tinnitus, the Veteran asserted that these disabilities began in 1957.  In his December 2009 notice of disagreement, he stated that he was exposed to loud noises while in the Navy, and had hearing problems and tinnitus throughout his life.  In a February 2013 statement, he said he was a machinist's mate working around metalworking equipment, and also worked in the engine room, and that both environments were very noisy.  He reiterated his contentions at his August 2013 hearing, and said that he was exposed to a lot of loud noises in service without earplugs.

A June 2011 VA audiology consultation reflects that the Veteran reported that he had decreased hearing for many years.  He gave a history of noise exposure from boilers and aircraft in the Navy.  He also reported constant tinnitus and said he had it for a long time.  The audiologist diagnosed bilateral sensorineural hearing loss and ordered hearing aids.

By a letter dated in November 2012, a private audiologist, J.A.C., Au.D, stated that she examined the Veteran in November 2012, and diagnosed mild to profound sensorineural hearing loss in both ears.  She noted that the Veteran reported that he served in the Navy from 1956 to 1965, and was exposed to excessive noise levels in the engine room and from air compressors during this service.  He also reported chronic and constant tinnitus which she stated was commonly associated with hearing loss, although tinnitus may be present when hearing threshold levels are normal, may develop at any time, and can be aggravated by noise exposure.  She noted that the Veteran had a whisper or spoken voice test when he separated from service, and that these tests were used before calibrated audiometry was widely available.  She stated that such tests are only a gross assessment of speech awareness and are inherently insensitive to high frequency hearing loss.  She stated that based on her evaluation and interview of the Veteran, it is at least as likely as not that his hearing loss and associated tinnitus were caused by or contributed to by noise exposure during his military service.  Her opinion was based on the fact that he was exposed to high levels of noise while in the service without benefit of adequate hearing protection and did not receive a frequency specific hearing evaluation when he separated from service.

On VA audiological examination in November 2012, the examiner diagnosed bilateral sensorineural hearing loss.  The examiner stated that the claims file was reviewed, and noted that the Veteran had "normal" 15/15 whisper tests at service enlistment and separation examinations, but that unfortunately whisper tests do not provide any frequency-specific information.  Hearing tests performed at VA in 2011 and by a private audiologist in 2012 show that the Veteran has a mild to profound sensorineural hearing loss.  The examiner noted that these tests were performed more than 50 years after the Veteran separated from the military.  The examiner indicated that without any formal audiological testing at enlistment or separation from service, it cannot be determined if the Veteran had a hearing loss prior to entering the service or if any hearing loss or significant threshold shifts occurred while the Veteran was on active duty.  She stated that the Veteran also had the potential for occupational noise exposure subsequent to military service when working in a paper mill.  She concluded that based on the evidence available for review, an opinion regarding hearing loss could not be rendered without resorting to speculation.  She also stated that hearing loss did not exist prior to service.

With regard to tinnitus, the examiner indicated that the Veteran reported recurrent tinnitus, and said that it began several years ago.  She concluded that based on the evidence available for review, an opinion regarding tinnitus could not be rendered without resorting to speculation.  

Throughout this appeal, the Veteran has contended that his hearing loss and tinnitus symptoms began in service.  He is certainly competent to say he began having difficulty hearing while in service since this is within the realm of lay experience. 38 C.F.R. § 3.159(a)(2).  See also Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Based on a review of all of the relevant evidence of record, the Board finds that the Veteran's history, asserting bilateral hearing loss and tinnitus dating back to his service, to be accurate, facially plausible, and consistent with the overall record.  And when, as here, lay evidence is both competent and credible, it is probative.

Evidence weighing against his claims includes the fact that the STRs are negative for bilateral hearing loss or tinnitus, the large gap in time between separation from service and the first medical evidence of complaints of bilateral hearing loss or tinnitus, and apparent post-service noise exposure while working in a paper mill.  The VA examiner did not provide a medical opinion as to the etiology of the claimed disabilities, and said that to provide such an opinion would be speculation.

However, throughout this appeal, the Veteran has consistently asserted that his bilateral hearing loss and tinnitus symptoms began during service, and the November 2012 private audiologist has opined that the current bilateral hearing loss and associated tinnitus are related to his active service, apparently based upon his reported history.  This competent medical opinion is probative because the audiologist is qualified to comment on the etiology of the claimed disorder, and considered the Veteran's reported history of continuity of symptoms.  

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court indicated the Board may not disregard a favorable medical opinion solely on the rationale that it was based on a history given by the Veteran.  Rather, as the Court further explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's statements renders a medical report not credible only if the Board rejects the statements of the Veteran as lacking credibility.  Here, for the reasons and bases already discussed, the Board has found the Veteran's lay testimony regarding his acoustic trauma in service and diminished hearing acuity and tinnitus ever since to be credible.  Thus, this bolsters the foundation and resultant probative value of the private audiologist's medical opinion linking current bilateral hearing loss and tinnitus with noise exposure in service.

The Board finds that the evidence is in relative equipoise as to whether the current bilateral hearing loss and tinnitus were incurred during service.  In consideration of the Veteran's statements and the positive opinion by the private audiologist, and resolving all reasonable doubt in his favor, the Board finds that service connection is warranted for bilateral hearing loss and tinnitus.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology; this need only be an as likely as not proposition, which in this instance it is.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the payment of monetary benefits.

Service connection for tinnitus is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Although further delay is regrettable, the Board finds that further development is required prior to adjudication of the Veteran's claim for a higher initial rating for the service-connected lung disorder.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

The Veteran contends that his service-connected lung disorder (multifocal partially calcified pleural plaques) is more disabling than currently evaluated.  The Board observes that the Veteran has other nonservice-connected lung disorders, including chronic obstructive pulmonary disease (COPD), emphysema, and bronchitis.  Both the use of manifestations not resulting from service-connected disease or injury and the evaluation of the same manifestation under different diagnoses are to be avoided. 38 C.F.R. § 4.14.  In other words, symptoms from a nonservice-connected lung disorder may not be considered when evaluating the service-connected pleural plaques.  However, the United States Court of Appeals for Veterans Claims (Court) has held that when it is not possible to separate the effects of a service-connected condition from a nonservice-connected condition, 38 C.F.R. §§ 3.102 and 4.3 require VA adjudicators to resolve this doubt in the Veteran's favor and for all intents and purposes attribute any signs and symptoms in question to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).

At his Board hearing, the Veteran contended that his service-connected lung disorder has worsened since his last VA examination.  The Board notes that the most recent VA compensation examination of the service-connected lung disorder was conducted in September 2009.  In light of his contentions, and as the last VA examination was performed more than four years ago, the Board finds that another VA compensation examination is needed to reassess the severity of the Veteran's service-connected lung disorder.  See 38 C.F.R. § 4.2; Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  See also Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination).  

Pertinent ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to provide the names and addresses of all VA or private medical care providers that have evaluated or treated him for a lung disorder since November 2012.

With his authorization, obtain all identified records that are not already in the claims file, and associate them with the paper or electronic claims file.

If attempts to obtain these records prove unsuccessful, and it is determined that further attempts would prove futile, then document this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

2.  Schedule a VA compensation examination to determine the current level of severity of the service-connected lung disorder (multifocal partially calcified pleural plaques related to asbestos exposure).  The claims file must be provided to and reviewed by the examiner for the pertinent medical and other history.  All necessary testing, especially pulmonary function tests (PFTs), must be performed. 

The examiner should be asked to distinguish between symptoms and/or impaired lung function due to the service-connected pleural plaques, and symptoms and/or impaired lung function due to any nonservice-connected disorders affecting the lungs.

If the examiner is unable to determine what measure of the Veteran's lung impairment is attributable to the service-connected pleural plaques versus any other lung disorders that are not service-connected, then the examiner must expressly indicate this.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file.

3.  Then readjudicate the claim for a higher rating, in light of the additional evidence received since the January 2013 supplemental statement of the case.  If the claim is not granted to the Veteran's satisfaction, send him a supplemental statement of the case and give him an opportunity to respond before returning the file to the Board for further appellate consideration of this claim.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
KELLI A. KORDICH 
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


